                      Case 19-18585-MAM      Doc 296    Filed 11/05/20    Page 1 of 2




         ORDERED in the Southern District of Florida on November 4, 2020.




                                                        Mindy A. Mora, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov

        IN RE:                                                 CASE NO.: 19-18585-MAM
                                                               Chapter 11
        MERIDIAN MARINA & YACHT CLUB
        OF PALM CITY, LLC

        Debtor.
        ______________________________/

                               ORDER SETTING HEARING ON
                           APPROVAL OF AUCTION SALE RESULTS

                 THIS CAUSE came before the Court pursuant to the Order Granting Debtor’s

        Expedited Motion to Approve Bidding Procedures and the Sale of Substantially all of the

        Debtor’s Assets Free and Clear of Certain Liens, Claims, and Encumbrances pursuant to

        an Auction Sale [D.E. #274], which is currently scheduled to occur on December 15, 2020,

        and the Court being otherwise advised in the premises, it is:
            Case 19-18585-MAM         Doc 296    Filed 11/05/20   Page 2 of 2



       ORDERED as follows:

            1. A hearing shall be held on December 18, 2020 at 9:30 a.m. to Approve
               the Auction Sale results in this matter.

            2. The hearing will be conducted telephonically and all parties in interest
               must arrange to appear solely telephonically via CourtSolutions
               (https://www.court-solutions.com). To participate, parties may also call
               Court Solutions at (917) 746-7476. A reservation to participate in the
               hearing is required. Call Court Solutions at (917) 746-7476 no later than
               3:00 p.m., one business day prior to the date of the hearing.)

                                           ###

Submitted By:
Craig I. Kelley, Esquire
Kelley, Fulton & Kaplan, PL
Attorneys for Debtor
1665 Palm Beach Lakes Blvd.
The Forum - Suite 1000
West Palm Beach, FL 33401
Telephone: (561) 491-1200
Fax: (561) 684-3773

Copies Furnished to:

Craig I. Kelley, Esquire, who shall serve a copy of this Order on all interested parties and
file a Certificate of Service with the Court.
